/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 16, 2014

                                     No. 04-13-00725-CV

                                   David Allan EDWARDS,
                                          Appellant

                                               v.

                                 COUNTY OF ATASCOSA,
                                       Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-02-0185-CVA-A
                          Honorable Thomas F. Lee, Judge Presiding

                                        ORDER
        Appellant David Allan Edwards is an inmate acting pro se. We abated this appeal for the
trial court to determine (1) whether Appellant is indigent, see TEX. R. APP. P. 20.1; Higgins v.
Randall County Sheriff’s Office, 257 S.W.3d 684, 688 (Tex. 2008), and if so, (2) whether
Appellant’s appeal is frivolous, see TEX. CIV. PRAC. & REM. CODE ANN. § 14.003 (West 2002).
       The trial court determined that Appellant’s appeal is frivolous. On March 26, 2014, we
sent Appellant a copy of the supplemental clerk’s record and ordered that he must file any
response to the trial court’s frivolousness finding by April 15, 2014.
       On April 7, 2014, Appellant moved this court to extend the deadline for filing his
response because jail officials were unreasonably restricting his access to his legal documents
and to the law library. On April 10, 2014, Appellant filed his response to our March 26, 2014
order. Appellant’s motion for extension of time to file his response is MOOT.
       Appellant also moved this court to appoint appellate counsel. A court may appoint
counsel for a pro se civil litigant “under exceptional circumstances.” See Gibson v. Tolbert, 102
S.W.3d 710, 712 (Tex. 2003) (citing Travelers Indem. Co. of Connecticut v. Mayfield, 923
S.W.2d 590, 594 (Tex. 1996)); see also TEX. GOV’T CODE ANN. § 24.016 (West 2004).
Exceptional circumstances are “rare and unusual,” and Appellant’s motion presents no such
circumstances. See Gibson, 102 S.W.3d at 713 (denying court-appointed counsel to an indigent
inmate for his civil suit against prison personnel). Appellant’s motion for court-appointed
appellate counsel is DENIED.
       If Appellee wishes to reply to Appellant’s response, Appellee must file its written reply
on frivolousness only by April 30, 2014.
       After the court receives any timely reply, this court will determine whether Appellant’s
claims are frivolous. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.003(b). If this court
determines the appeal is frivolous, we will dismiss the appeal. See id. § 14.003(a). Otherwise,
the appeal will proceed.
       All other appellate deadlines remain SUSPENDED pending further order of this court.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court